 In the Matter of ALDERWOOD PRODUCTS CORPORATIox,1EMPLOYERandEvEREIiT DISTRICT COUNCIL OF LUMBER AND SAWMILL WORKERS,AFFILIATED WITH UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, A. F. L., PETITIONERCase No. 19-RC-110.-DecidedJanuary13, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Everett,Washington, on October 14, 1948, before a hearing officer of theNational Labor Relations Board.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-p]oyees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 4(c) (1) andSection 2 (6) and (7) of the Act.4.The Petitioner, in agreement with the Employer, seeks a plant-wide unit of all production and maintenance employees employed bythe Employer in its veneer, sawmill, andspool manufacturing plants atArlington,Washington, excluding clerical employees, supervisors,guards, and professional employees as defined in the Act.LocalUnion No. 843, International Union of OperatingEngineers,A. F. L.,herein called the Intervenor, seeks a separate unit of firemen.The Employer manufactures wood products at Arlington, Washing-ton.It occupies 23 buildings under a lease with the city which imposes1The name appears as amended at the hearing.*Reynolds,Murdock, and Gray81 N. L. R. B., No. 21.136 ALDERWOOD PRODUCTS CORPORATION137upon the Employer the obligation of looking after the maintenance andupkeep of all the buildings.The Employer operates a veneer plant, aspool manufacturing plant, and a sawmill in separate buildings; afourth building is used as a warehouse, and a fifth houses the boilerplant.The remaining 18 buildings are used for residential purposesby its employees.There are 62 employees on the Employer's pay roll,of whom 51, including the 3 claimed by the Intervenor, are in theplant ,wide unit sought by the Petitioner.Two of the three firemen operate the boilers 16 hours a day, workingin two equal shifts.They are under the direct supervision of theplant manager who is in charge of all maintenance. The boiler plantsupplies steam not only for production purposes, but also for heatingthe 18 buildings occupied as residences.The two regular firemenwork 6 successive days followed by 2 days of rest.The third firemanis employed in a relief capacity, and thus operates the boilers 4 days aweek, spending the other 2 days of his scheduled workweek principallyin maintaining and repairing the plumbing and heating system in allthe Employer's building. In addition, he averages 6 days a month onproduction work to which he is transferred only when there is nomaintenance work for him to do. Only infrequently, when the relieffireman is off duty, will either of the regular firemen be called upon todo maintenance work, and in such instances their maintenance work isrestricted entirely to the heating and plumbing system.General plantmaintenance is performed by a separate group of maintenance employ-ees consisting of an electrician, millwright, welder, and two machinists,two of whom are stockholders in the corporation. There is no inter-change of employees between the general plant maintenance group andthe firemen. The general maintenance men also perform certain repairand maintenance work on the residential buildings, but, unlike thefiremen, and principally because they are tenants on the premises,they may be called upon at any hour of the day or night to makesome required and urgent repairs.There is no history of collectivebargaining for the employees herein involved.We have held in many instances that boilerhouse employees in manu-facturing or processing industries with duties similar to those per-formed by these employees may be severed from an existing plant-wide unit.2Under the circumstances prevailing herein, we find thatthe firemen, including the relief fireman who spends the major portionof his time performing the duties of the regular firemen, may, if theyso desire, constitute a separate unit.However, we shall make no final2 SeeMatter of Crocker,Burbank and Co., Asscn,80N.L.R B. 774, and casescitedMatterof The American Sugar RefiningCompany, 76N. LR B 1009,Matter of E.W. Blass Company,76 N. L.R. B 475. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermination at this time, but shall first ascertain the desires of theseemployees asexpressedin the election herein directed. If, in this elec-tion, the firemenselectthe Intervenor, they will be taken to have indi--ated their desire to constitute a separate unit.Upon evidence elicited by the hearing officer, a questionarises as towhether employees who are also stockholders are to be excluded fromthe residual voting group of production and maintenance employees.3We have heretofore held that mere ownership of stock is insufficient toexclude an employee, otherwise eligible,from anappropriatecollec-tive bargainingunit unlessit appears from the record that an em-ployee-stockholder's interest is of suchnature asto give him an effec-tive voice in the formulation and determination of corporate policy.'In the absence of conclusive evidence that the employee-stockholdersherein concernedexerciseas stockholders an effective control over cor-porate policy, we shall not exclude, simply upon the basis of theirstock ownership, such employees from the residual voting group here-inabove mentioned.5We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongemployees within the voting groups described below :1.All firemen employed by the Employer in its boilerhouse atArlington,Washington, excluding all supervisors as defined in theAct.2.All remaining production and maintenance employees employedby the Employer in its veneer, sawmill, and spool manufacturingplants at Arlington, Washington, excluding clerical and professionalemployees, guards, and supervisors, as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargainingwith theAlderwood Products Corpora-tion,Arlington,Washington,elections by secret ballot shall be con-ducted as early as possible,but not later than 30 days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Nineteenth Region and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, as amended,among the employees in the voting groups3This question does not affect the voting group of firemen,discussed above,since noneof the firemen are stockholders4 SeeMatter of CordianoCan Co.,Inc.,38 N. L R.B 905;Matter of The Steel StorageCompany, 27 N. LR. B 210Cf.Matter of Union Furiutai e Company,67 N L. R B 1307.BStockholders who are members of the board of directors,hold executives or supervisorypositions, or fall within any of the other excluded categories are, nevertheless,excludedfrom the said voting group. ALDERWOOD PRODUCTS CORPORATION139indicated below, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been dischargedfor causeand have not beenrehired or reinstated prior to the date of the elections,and also ex-cluding employees on strike who are not entitledto reinstatement,to determine :1.Whether the employees in the first voting group described inparagraph numbered 4, above, desire to be represented by Local UnionNo. 843, International Union of Operating Engineers, A. F. L.; orby Everett District Council of Lumber and Sawmill Workers, affil-iated with United Brotherhood of Carpenters and Joiners of America,A. F. L., or by neither;2.Whether or not the employees in the second group described inparagraph numbered 4, above, desire to be represented by EverettDistrict Council of Lumber and Sawmill Workers, affiliated withUnited Brotherhood of Carpenters and Joiners of America, A. F. L.